DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election of Group I, claims 1-11 and 15-20 was made without traverse in the reply filed on December 6, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because the terms “thin” and “based on” are relatives terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what thickness the prior art would have to teach to 
	Claims 2-11 and 15-20 are rejected for being dependent on claim 1 above.
Claim 2 is also rejected because it is unclear whether it is intending to limit the oxide previously mentioned in claim 1 or is this an additional oxide. For example, claim 1 recites a contact layer “based on” an oxide which for reasons above, will be interpreted as the contact layer being at least 50wt% of that oxide. As claim 2 merely recites the contact layer comprises an oxide listed, is the listed oxide that of claim 1 which has to be at least 50wt% or can the contact layer comprise a different oxide from that meeting the 50wt% of claim 1 as long as it is one of those listed. 
In the instance Applicants are intending for claim 2 to further limit the oxide recited in claim 1, the claim would also be indefinite because it would be considered a broad limitation (“comprising” in claim 2) together with a narrow limitation (“based on” in claim 1). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claims 4-5, 8, and 15 are also rejected for the relative term “based” for reasons similar to that discussed in claim 1 above.
Claim 10 is also rejected because it is unclear what the entire surface of the glass sheet is? Is this the entire surface of one of the faces previously recited in claim 1, does this mean that every face of the glass has to be covered, etc?
Claim 11 is rejected because the wording of the claim renders the scope unclear. Is the claim reciting a glazing (i.e. any glazing) comprising the material or a door of a household appliance comprising the material or is the claim attempting to recite a glazing of a household appliance comprising the material or a door of a household appliance comprising the material. 
Claim 16 is also rejected because it appears to be listing a Markush group using improper Markush language. It is noted that alternatives should be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C".
Claim 19 is also rejected because it is unclear whether the claim is now requiring the functional layer to be the metallic or TCO choice previously listed in claim 8 or is claim 19 a conditional claim wherein “If” the metallic or TCO choice of claim 8 is taught by the prior art then it needs to be one of those listed in claim 19. The claim will be interpreted as conditional. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 15-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Jamart (WO2019106264 published June 6, 2019 and having an effective filing priority date of November 30, 2017; note rejection uses the corresponding English document USPN 11,192,821). 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the 102(a1) rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1-2, 6, 15 and 17: Jamart teaches a material comprising a glass sheet coating on its face with a stack of thin layers, said stack coated with an enamel layer comprising zinc and less than 5 wt% Bi2O3 (see abstract, Col. 8 bridged to Col. 9 and composition I in Table 3). The stack comprises a contact layer of SiO2 having a thickness of at least 5nm, at least 10nm, or even at least 20nm, in contact with the enamel (see Col. 8 bridged to Col. 9 with thickness of SiO2 denoted as “X” in Table 4). 
Regarding claim 3: The contact layer is deposited by sputtering (see Col. 3, lines 50-55). 
Regarding claims 4-5, 16: The stack also comprises a silicon nitride in contact with the contact layer (see Col. 8, lines 29-35). 
Regarding claims 7-8, 18-19: The stack comprises a low- e functional Ag metallic layer (see Col. 8, lines 29-31). 
Regarding claim 9: The enamel layer if formed from a composition having a pigment and a zinc borosilicate glass frit (see Table 3, I for example). 
Regarding claim 10 and 20: The enamels are opaque, black and can be placed on the periphery of the glass (see Col. 6, lines 10-14).  
Regarding claim 11: A glazing can comprise the material above (See entire disclosure). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11192821. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner




/LAUREN R COLGAN/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        264